Title: From James Madison to William Jarvis, 17 June 1810
From: Madison, James
To: Jarvis, William


Dear Sir
Washington June 17. 1810
I take this opportunity from Alexanda. of acknowledging your very valuable favor by the vessel lately arrived there from Lisbon. The Marinos came to hand, without other injury, than an infection of the Scab, which I believe has been cured by a mercurial ointment I had immediately applied to them. The great zeal for this precious breed of sheep, resulting from irresisble [sic] evidence of their merit has raised them to such a value in this Market, that this consideration, whilst it increases the obligation, diminishes the pleasure arising from the liberality of your kindness. I am at a loss how to do justice to it. In one mode at least I shall attempt it, which can not less coincide with your feelings, than it will be dictated by mine. I propose in the disposition of the Ram lambs of full blood to study as the sole object, a propagation [of] the breed for the public good. Mr. Jefferson has the same purpose. I ought to mention that soon after the sheep were in my possession one of the Ewes dropt a Ewe lamb. Altho it is not within the contingency, stated in your letter, I am disposed not to distinguish between a yeaning on the passage, & afterwards; so far at least as may relate to Mr. Hooe, towards whom your motives were of a character different from those relating to the Captain whose pretension is founded on an exacted contract. I have written to Mr. Jefferson on the subject who is equally connected with it as myself; and who will I am sure be equally guided by your presumed intentions. Unluckily the Sheep, including the lamb had gone on to Virga. before the question came into view.
I am so pleased with the two pipes of Bucellos you last sent me, that I must ask the favor of you to forward, & if convenient by the next vessels to Alexanda. two pipes more, or even four, if you foresee future difficulties in procuring it. Should you add a pipe of any other good portugal wine, best dry Caleavalla, for example, it will be acceptable.
You will learn with pleasure that the late elections have restored all the Eastern (including N. York) with the exception of Connecticut, to the position from which they had been misled during the Embargo. The enclosed paper contains the information just recd. from F. & England, by the return of the Ship J. Adam⟨s⟩. Accept assurances of my esteem & friendly regards
James Madison
